Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 09/22/2022. Claims 1-12 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 6, filed 09/22/2022, with respect to the rejection of claims 2-4 and 9 under 35 U.S.C. §112(b), have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 2-4 and 9 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see page 7, filed 09/22/2022, with respect to the claim interpretation of the claims under 35 U.S.C. §112(f), have been fully considered and are persuasive. The amendments to the claims have nullified the claim interpretation. It should be noted that a claim interpretation under 35 U.S.C. §112(f) is neither a rejection nor an objection, and does not need to be overcome in order to put the application in condition for allowance. Nevertheless, the claim interpretation under U.S.C. §112(f),  has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1, 2, 8, and 10-11 under 35 U.S.C. §101, have been fully considered but are not persuasive. As discussed in further detail below, the independent claims 1, 10, and 11 are directed to judicial exception in the form of mental processes, insignificant data gathering and outputting (see MPEP 2106.05(g)), and generic computer elements to perform the mental processes and data gathering.  In regards to Applicant general statement that the claim as a whole integrates the recited judicial into practical application has not been found to be persuasive because it lacks specific.  Applicant failed to specifically point out why the claim as a whole integrates the recited judicial exception into practical application.  Having a generically recited computer operating in a conventional way in the claim does not place the identified judicial exception into practical application.  Applicant’s arguments concerning the prohibition of using well understood and routine to demonstrate insignificant extra solution activity in prong one of step 2A is acknowledged.  However, attention is kindly directed to the analysis below.  The extra solution activity analysis in prong one of 2A below does not rely on well understood and routine criteria.  Instead, it is based on mere data gathering and outputting per MPEP 2106.05 (g).
Applicant’s arguments, see pages 11-13, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1, 2, 8, and 10-11 under 35 U.S.C. §102 in view of Kitagawa et al. US 11326893 B2 (“Kitagawa”) have been fully considered and are persuasive. Applicant argues on page 12 that Kitagawa does not teach the element “wherein the first computer changes the width of the search range in accordance with a time zone” as now recited by the amended claim 1. However, as discussed in further detail below, Kitagawa does teach this element in Column 2, lines 14-19. However, Kitagawa does not teach the new element “transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server” as now taught by amended claims 1, 10, and 11. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §102 in view of Kitagawa in combination with Bourque et al. US 8600577 B2 (“Bourque”). Similarly, claims 2-9 and 12 are now rejected under 35 U.S.C. §103 in view of Kitagawa and Bourque along with the additional references listed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, claim 1 recites:
	A search system comprising: 
	a first computer configured to:
	acquire a current position of a moving body and information on a route from the current position to a position of a destination; 
	determine a width of a search range dynamically changed along the route, based on the current position and the information on the route;
	search for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server; and 
	output information on a searched spot,
	wherein the first computer changes the width of the search range in accordance with a time zone.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	A search system comprising: 
	a first computer configured to:…determine…; … wherein the first computer changes … 
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting “a search system comprising: a first computer configured to:”, nothing in the claim precludes the element from being done in the mind. For example, a person could envision a map based on their current position and calculate how far the moving body could travel from their current position, envision known nearby spots present within the range that the moving body can travel, and adjust this mental map based on time zones. They could also narrow the search range area to a smaller area when the destination is approached to prevent doubling back. They could then output this information by drawing on a physical map the locations that the moving body can travel before needing to refuel, for example. This step is directed to a mental process.

Similarly, the limitation “wherein the first computer changes the width of the search range in accordance with a time zone”, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting “a search system comprising: a first computer configured to:”, nothing in the claim precludes the element from being done in the mind. For example, a person could envision a map with a search range for familiar gas stations along the travel route, and narrow the search range as one gets closer to the desired destination, or based on the time of travel. One could narrow down search area for gas stations closer to the current traveled road late at night for security reasons, for example. This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 1 recites:
	A search system comprising: 
	a first computer configured to:
	acquire a current position of a moving body and information on a route from the current position to a position of a destination; 
	determine a width of a search range dynamically changed along the route, based on the current position and the information on the route;
	search for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server; and 
	output information on a searched spot,
	wherein the first computer changes the width of the search range in accordance with a time zone.

	“A search system comprising: a first computer” according to the specification are identified as a general purpose computers such that they represent no more than mere instructions to apply the judicial exceptions on generic computer system.  The computer is recited at a high level of generality (see P.  014 of specification) and merely automates the determining and changing steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  
	The step of “acquiring a current position of a moving body… of a destination” is directed to extra-solution activity of gathering of data.  This step is directed to mere data gathering which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  
	The step of “search for a spot present in the search range” is directed to extra-solution activity of selecting particular data type or information based on types of information availability of information, see MPEP2106.05(g).  
	The step of “transmitting a query including a search condition…within the search range” is directed to extra-solution activity of sending data.  This step is directed to mere data transmission which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  
	“a data server” according to the specification is directed to generic computer component that performs conventional data gathering/collecting and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)).  The identified component is claimed generically and operates in ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
	The step of “output information on a search spot” is directed to extra-solution activity of outputting of data, see MPEP2106.05(g).  

Step 2B Evaluation: Inventive Concept – No.
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of “acquiring a current position of a moving body… of a destination”, “search for a spot present in the search range”, “transmitting a query including a search condition…within the search range”, “a data server”, and “output information on a search spot” were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that first computer or data server are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 2.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 3.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 4.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 5.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 6.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 7.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 8.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 9.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a generic computer is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 10, Claim 10 recites:
	A search method comprising: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer; 
	changing the width of the search range in accordance with a time zone;
	searching for, by the computer, a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server; and 
	outputting information on a searched spot by the computer.

Step 1: Statutory Category – Yes. 
	The claim recites a method including at least one step. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	A search method comprising: 
		determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer; 
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “by a computer” and “a data server”, nothing in the claim precludes the element being done in the mind. For example, a person could envision a map based on their current position and calculate how far the moving body could travel from their current position, envision known nearby spots present within the range that the moving body can travel, and adjust this mental map based on time zones. They could also narrow the search range area to a smaller area when the destination is approached to prevent doubling back. They could then output this information by drawing on a physical map the locations that the moving body can travel before needing to refuel, for example. This step is directed to a mental process.

Similarly, the limitation “changing the width of the search range in accordance with a time zone”, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting “by a computer”, nothing in the claim precludes the element from being done in the mind. For example, a person could envision a map with a search range for familiar gas stations along the travel route, and narrow the search range as one gets closer to the desired destination, or based on the time of travel. One could narrow down search area for gas stations closer to the current traveled road late at night for security reasons, for example. This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 10 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 10 recites:
	A search method comprising: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer; 
	changing the width of the search range in accordance with a time zone;
	searching for, by the computer, a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server; and 
	outputting information on a searched spot by the computer.

	“A search method comprising…by a computer” according to the specification are identified as a general purpose computers such that they represent no more than mere instructions to apply the judicial exceptions on generic computer system.  The computer is recited at a high level of generality (see P.  014 of specification) and merely automates the determining and changing steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  
	The step of “acquiring a current position of a moving body, and information on a route from the current position to a position of a destination” is directed to extra-solution activity of gathering of data.  This step could also amount to mere data gathering which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  
	The step of “searching for, by the computer, a spot present within the search range” is directed to extra-solution activity of selecting particular data type or information based on types of information availability of information, see MPEP2106.05(g).  
	The step of “transmitting a query including a search condition…within the search range” is directed to extra-solution activity of sending data.  This step could also amount to mere data transmission which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  
	“a data server” according to the specification is directed to generic computer component that performs conventional data gathering/collecting and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)).  The identified component is claimed generically and operates in ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
	The step of “output information on a search spot” is directed to extra-solution activity of outputting of data, see MPEP2106.05(g).  

Step 2B Evaluation: Inventive Concept – No.
	Claim 10 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of “acquiring a current position of a moving body… of a destination”, “search for a spot present in the search range”, “transmitting a query including a search condition…within the search range”, “a data server”, and “output information on a search spot” were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and does not provide any indication that first computer or data server are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 11, Claim 11 recites:
	A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	changing the width of the search range in accordance with a time zone;
	searching for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server; and 
	outputting information on a searched spot.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting “a non-transitory computer-readable recording medium recording a search program for causing a computer to execute…”, nothing in the claim precludes the element being done in the mind. For example, a person could envision a map based on their current position and calculate how far the moving body could travel from their current position, envision known nearby spots present within the range that the moving body can travel, and adjust this mental map based on time zones. They could also narrow the search range area to a smaller area when the destination is approached to prevent doubling back. They could then output this information by drawing on a physical map the locations that the moving body can travel before needing to refuel, for example. This step is directed to a mental process.

Similarly, the limitation “A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: …changing the width of the search range in accordance with a time zone;” as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a system can be organized to perform the task. That is, other than reciting “a non-transitory computer-readable recording medium recording a search program for causing a computer to execute…”, nothing in the claim precludes the element from being done in the mind. For example, a person could envision a map with a search range for familiar gas stations along the travel route, and narrow the search range as one gets closer to the desired destination, or based on the time of travel. One could narrow down search area for gas stations closer to the current traveled road late at night for security reasons, for example. This step is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 11 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 11 recites:
	A non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination; 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route; 
	changing the width of the search range in accordance with a time zone;
	searching for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server; and 
	outputting information on a searched spot.

	“A non-transitory computer-readable recording medium recording a search program for causing a computer to execute” according to the specification are identified as a general purpose computers such that they represent no more than mere instructions to apply the judicial exceptions on generic computer system.  The computer is recited at a high level of generality (see P.  014 of specification) and merely automates the determining and changing steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  
	The step of “acquiring a current position of a moving body, and information on a route from the current position to a position of a destination” is directed to extra-solution activity of gathering of data.  This step could also amount to mere data gathering which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  
	The step of “searching for, by the computer, a spot present within the search range” is directed to extra-solution activity of selecting particular data type or information based on types of information availability of information, see MPEP2106.05(g).  
	The step of “transmitting a query including a search condition…within the search range” is directed to extra-solution activity of sending data.  This step could also amount to mere data transmission which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  
	“a data server” according to the specification is directed to generic computer component that performs conventional data gathering/collecting and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)).  The identified component is claimed generically and operates in ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
	The step of “output information on a search spot” is directed to extra-solution activity of outputting of data, see MPEP2106.05(g).  

Step 2B Evaluation: Inventive Concept – No.
	Claim 11 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of “acquiring a current position of a moving body… of a destination”, “search for a spot present in the search range”, “transmitting a query including a search condition…within the search range”, “a data server”, and “output information on a search spot” were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and does not provide any indication that first computer or data server are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 12.
Step 1. This is an apparatus claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are mental processes and mere data gathering.
Step 2A Prong two. Similar to claim 1, the additional element of a navigation device including a processor is a generic component to implement the abstract idea and therefore not integral to a practical application. 
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a navigation device including a processor is a generic component to implement the abstract idea and therefore not significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al.  US 11326893 B2 (“Kitagawa”) in view of Bourque et al. US 8600577 B2 (“Bourque”).
	Regarding Claim 1. Kitagawa teaches a search system comprising:
	a first computer configured to:
	acquire a current position of a moving body and information on a route from the current position to a position of a destination (A vehicle display comprising a memory configured to store position information on a plurality of supply facilities capable of supplying energy for driving a vehicle, a processor configured to acquire position information of said vehicle, a controller configured to calculate a travel distance limit of the vehicle, based on a remaining amount of energy accumulated in the vehicle, and a display for displaying information calculated by the controller [Claim 1]. FIG. 1 even shows a position information acquisition unit at numeral 3); 
	determine a width of a search range dynamically changed along the route, based on the current position and the information on the route (In step S6, the control unit calculates a travelable distance R1 by subtracting the remote distance a from the travel distance limit L. Therefore, when it is assumed that the travel distance limit L is constant, the travelable distance R1 decreases, as the remote distance a increases [Column 5, lines 61-67]); 
	search for a spot present within the search range (FIG. 2 shows a process in which a control unit calculates the travel distance limit L at Step S1. In Step S2, the control unit calculates a distance from the current location to each of the supply facilities based on the position information (current location) of the vehicle acquired by the position information acquisition unit, position information of the plurality of supply facilities stored in the storage unit within a range in which the distance from the current location is smaller than the travel distance limit L [Column 4, lines 56-65]. Alternatively, in Step S3, the control unit 4 extracts a farthest supply facility being a supply facility farthest from the current location, based on the distance from the current location to each supply facility, which is calculated in Step S2; and calculates a distance D from the current location to the farthest supply facility. However, candidates for the farthest supply facility are limited to those around which another supply facility is present within a search distance, which is set for each supply facility. Specifically, the control unit 4 extracts, as a candidate facility, a supply facility around which another supply facility is present within the search distance [Column 5, lines 8-20], so the system can also search for supply spots instead of simply storing them in a memory); 
	output information on a searched spot (FIGS. 3 and 5 show two different examples of a display device showing a travelable distance. The vehicle display device 1 encourages the driver to supply energy within the travelable distance R1 by displaying the travelable distance R1 shorter than the calculated travel distance limit L [Column 6, lines 19-22]),
	wherein the first computer changes the width of the search range in accordance with a time zone (FIG. 2 is a flow diagram representing a process for generating search query results according to at least one embodiment of the present invention. At step 26, an intermediary location or destination search query is initiated by a user [lines 54-60]. The map databases can be accessed remotely, such as through a GPS or other wireless method [Column 6, lines 15-34], which would include the possibility of receiving the information through a server).
	Kitagawa does not teach:
	search for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server.
	However, Bourque teaches:
	search for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server (FIG. 2 is a flow diagram representing a process for generating search query results according to at least one embodiment of the present invention. At step 26, an intermediary location or destination search query is initiated by a user [lines 54-60]. The map databases can be accessed remotely, such as through a GPS or other wireless method [Column 6, lines 15-34], which would include the possibility of receiving the information through a server).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with search for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server as taught by Bourque so that the search system of Kitagawa will have access to databases that are not limited to the information stored in the onboard storage unit. This is common enough in the art that most GPS devices communicate with external databases in case roads have changed recently, and is implied, though not expressly taught, by Kitagawa. 
	Regarding Claim 2. Kitagawa in combination with Bourque teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein
	the first computer is further configured to determine a plurality of search ranges around the route, the widths of which are different corresponding to distance from the current position, wherein the plurality of search ranges include the search range dynamically changed along the route (Travelable distance R1 represents the range that the vehicle can travel to reach a supply station. In step S6, R1 is calculated from the travel distance L and the remote distance a is subtracted, so that R1=L-a. If it is assumed that L is constant (it isn’t, but if it were), assumed that L is constant, the travelable distance R1 decreases as the remote distance a increases [Column 5, lines 61-67]. The remote distance a is a numerical value indicating a degree of remoteness (a degree of scattering) between the farthest supply facility and supply facilities in the vicinity of the farthest supply facility [Column 5, lines 50-60], which means that the range of R1 will be different corresponding to distance from the starting (current) position, which reads on a search range that changes dynamically along the route).
	Regarding Claim 3. Kitagawa in combination with Bourque teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein 
	the search range becomes narrow as the distance from the current position becomes short (In Step S5, the control unit selects a supply facility whose distance calculated in Step S4 is shortest (nearest to the farthest supply facility). FIG. 3 shows that the vehicle’s current location is the centerpoint of the map display, where L is the travel distance limit distance, and R1 is the travelable distance [Column 5, lines 50-60]. The search range will inherently become narrow as the distance R1 becomes short, and vice-versa. This is an inherent property, as reducing the distance from the current position that points can be included necessarily means narrowing the search range. Additionally, the travel distance limit L is calculated by the control unit from the vehicle travel distance DL, an energy consumption amount Wc (an amount of electric power consumed when the vehicle travels distance DL), and the energy remaining amount Wr. The equation is: L=Wr×DL/Wc=Wr×DL/(Wr′−Wr) [Column 4, lines 30-44]. According to this equation, L will become smaller as the distance the vehicle travels (DL) increases. Since R1=L-a, R1 (the travelable distance) will get smaller as the vehicle travels (as L gets smaller), which reads on the search range becoming narrow as a distance from the current position becomes short).
	Regarding Claim 6. Kitagawa in combination with Bourque teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein the first computer is further configured to remove a region beyond the destination from the search range.
	However, Bourque teaches:
	wherein the first computer is further configured to remove a region beyond the destination from the search range (A navigation system wherein search results are generated, and results within the search list that have already been passed or are located in a different direction with respect to the final destination route are removed from the list at step 54 of FIG. 3. Alternatively, the system can remove results which are in the opposite direction or different direction as compared to the current direction being traveled at the time a query is initiated [Column 4, lines 24-35]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the first computer is further configured to remove a region beyond the destination from the search range as taught by Bourque so as to not waste processing data including points of interest beyond the destination of the vehicle inside the search range. 
	Regarding Claim 8. Kitagawa in combination with Bourque teaches the search system according to claim 1.
	Kitagawa also teaches:
	wherein the first computer is further configured to dynamically change the width of the search range in accordance with an elapsed time (In Step S5, the control unit selects a supply facility whose distance calculated in Step S4 is shortest (nearest to the farthest supply facility). FIG. 3 shows that the vehicle’s current location is the centerpoint of the map display, where L is the travel distance limit distance, and R1 is the travelable distance [Column 5, lines 50-60]. The search range will inherently become narrow as the distance R1 becomes short, and vice-versa. This is an inherent property, as reducing the distance from the current position that points can be included necessarily means narrowing the search range. Additionally, the travel distance limit L is calculated by the control unit from the vehicle travel distance DL, an energy consumption amount Wc (an amount of electric power consumed when the vehicle travels distance DL), and the energy remaining amount Wr. The equation is: L=Wr×DL/Wc=Wr×DL/(Wr′−Wr) [Column 4, lines 30-44]. According to this equation, L will become smaller as the distance the vehicle travels (DL) increases. Since R1=L-a, R1 (the travelable distance) will get smaller as the vehicle travels (as L gets smaller), which reads on the search range becoming narrow as a distance from the current position becomes short. Alternatively, the changes in width can be in accordance with an elapsed time, as the vehicle travels over time, and so as time passes the value R1 will become smaller).
	Regarding Claim 10. Kitagawa teaches a method comprising:
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination by a computer (A vehicle display comprising a memory configured to store position information on a plurality of supply facilities capable of supplying energy for driving a vehicle, a processor configured to acquire position information of said vehicle, a controller configured to calculate a travel distance limit of the vehicle, based on a remaining amount of energy accumulated in the vehicle, and a display for displaying information calculated by the controller [Claim 1]. FIG. 1 even shows a position information acquisition unit at numeral 3); 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route by the computer (In step S6, the control unit calculates a travelable distance R1 by subtracting the remote distance a from the travel distance limit L. Therefore, when it is assumed that the travel distance limit L is constant, the travelable distance R1 decreases, as the remote distance a increases [Column 5, lines 61-67]); 
	changing the width of the search range in accordance with a time zone (FIG. 2 is a flow diagram representing a process for generating search query results according to at least one embodiment of the present invention. At step 26, an intermediary location or destination search query is initiated by a user [lines 54-60]. The map databases can be accessed remotely, such as through a GPS or other wireless method [Column 6, lines 15-34], which would include the possibility of receiving the information through a server);
	searching for, by the computer, a spot present within the search range (FIG. 2 shows a process in which a control unit calculates the travel distance limit L at Step S1. In Step S2, the control unit calculates a distance from the current location to each of the supply facilities based on the position information (current location) of the vehicle acquired by the position information acquisition unit, position information of the plurality of supply facilities stored in the storage unit within a range in which the distance from the current location is smaller than the travel distance limit L [Column 4, lines 56-65]. Alternatively, in Step S3, the control unit 4 extracts a farthest supply facility being a supply facility farthest from the current location, based on the distance from the current location to each supply facility, which is calculated in Step S2; and calculates a distance D from the current location to the farthest supply facility. However, candidates for the farthest supply facility are limited to those around which another supply facility is present within a search distance, which is set for each supply facility. Specifically, the control unit 4 extracts, as a candidate facility, a supply facility around which another supply facility is present within the search distance [Column 5, lines 8-20], so the system can also search for supply spots instead of simply storing them in a memory); and 
	outputting information on a searched spot by the computer (FIGS. 3 and 5 show two different examples of a display device showing a travelable distance. The vehicle display device 1 encourages the driver to supply energy within the travelable distance R1 by displaying the travelable distance R1 shorter than the calculated travel distance limit L [Column 6, lines 19-22]).
	Kitagawa does not teach:
	searching for, by the computer, a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server.
	However, Bourque teaches:
	searching for, by the computer, a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server (FIG. 2 is a flow diagram representing a process for generating search query results according to at least one embodiment of the present invention. At step 26, an intermediary location or destination search query is initiated by a user [lines 54-60]. The map databases can be accessed remotely, such as through a GPS or other wireless method [Column 6, lines 15-34], which would include the possibility of receiving the information through a server).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with searching for, by the computer, a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server as taught by Bourque so that the search system of Kitagawa will have access to databases that are not limited to the information stored in the onboard storage unit. This is common enough in the art that most GPS devices communicate with external databases in case roads have changed recently, and is implied, though not expressly taught, by Kitagawa. 
	Regarding Claim 11. Kitagawa teaches a non-transitory computer-readable recording medium recording a search program for causing a computer to execute: 
	acquiring a current position of a moving body, and information on a route from the current position to a position of a destination (A vehicle display comprising a memory configured to store position information on a plurality of supply facilities capable of supplying energy for driving a vehicle, a processor configured to acquire position information of said vehicle, a controller configured to calculate a travel distance limit of the vehicle, based on a remaining amount of energy accumulated in the vehicle, and a display for displaying information calculated by the controller [Claim 1]. FIG. 1 even shows a position information acquisition unit at numeral 3. The control unit  is constituted of a central processing unit (CPU), a read-only memory (ROM), a random-access memory (RAM), and the like [Column 3, lines 27-45]); 
	determining a width of a search range dynamically changed along the route, based on the current position and the information on the route (In step S6, the control unit calculates a travelable distance R1 by subtracting the remote distance a from the travel distance limit L. Therefore, when it is assumed that the travel distance limit L is constant, the travelable distance R1 decreases, as the remote distance a increases [Column 5, lines 61-67]); 
	changing the width of the search range in accordance with a time zone (FIG. 2 is a flow diagram representing a process for generating search query results according to at least one embodiment of the present invention. At step 26, an intermediary location or destination search query is initiated by a user [lines 54-60]. The map databases can be accessed remotely, such as through a GPS or other wireless method [Column 6, lines 15-34], which would include the possibility of receiving the information through a server);
	searching for a spot present within the search range (FIG. 2 shows a process in which a control unit calculates the travel distance limit L at Step S1. In Step S2, the control unit calculates a distance from the current location to each of the supply facilities based on the position information (current location) of the vehicle acquired by the position information acquisition unit, position information of the plurality of supply facilities stored in the storage unit within a range in which the distance from the current location is smaller than the travel distance limit L [Column 4, lines 56-65]. Alternatively, in Step S3, the control unit 4 extracts a farthest supply facility being a supply facility farthest from the current location, based on the distance from the current location to each supply facility, which is calculated in Step S2; and calculates a distance D from the current location to the farthest supply facility. However, candidates for the farthest supply facility are limited to those around which another supply facility is present within a search distance, which is set for each supply facility. Specifically, the control unit 4 extracts, as a candidate facility, a supply facility around which another supply facility is present within the search distance [Column 5, lines 8-20], so the system can also search for supply spots instead of simply storing them in a memory); and 
	outputting information on a searched spot (FIGS. 3 and 5 show two different examples of a display device showing a travelable distance. The vehicle display device 1 encourages the driver to supply energy within the travelable distance R1 by displaying the travelable distance R1 shorter than the calculated travel distance limit L [Column 6, lines 19-22]).
	Kitagawa does not teach:
	searching for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server.
	However, Bourque teaches:
	searching for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server (FIG. 2 is a flow diagram representing a process for generating search query results according to at least one embodiment of the present invention. At step 26, an intermediary location or destination search query is initiated by a user [lines 54-60]. The map databases can be accessed remotely, such as through a GPS or other wireless method [Column 6, lines 15-34], which would include the possibility of receiving the information through a server).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with searching for a spot present within the search range by transmitting a query including a search condition to a data server and receiving information on the spot present within the search range from the data server as taught by Bourque so that the search system of Kitagawa will have access to databases that are not limited to the information stored in the onboard storage unit. This is common enough in the art that most GPS devices communicate with external databases in case roads have changed recently, and is implied, though not expressly taught, by Kitagawa. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al.  US 11326893 B2 (“Kitagawa”) in view of Bourque et al. US 8600577 B2 (“Bourque”) as applied to claim 1 above, and further in view of Laverty US 20060089788 A1 (“Laverty”).
	Regarding Claim 4. Kitagawa in combination with Bourque teaches the search system according to claim 1. 
	Kitagawa also teaches:
	wherein 
	the search range becomes narrow as the distance from the current position becomes short in a region from the current position to a predetermined position (In Step S5, the control unit selects a supply facility whose distance calculated in Step S4 is shortest (nearest to the farthest supply facility). FIG. 3 shows that the vehicle’s current location is the centerpoint of the map display, where L is the travel distance limit distance, and R1 is the travelable distance [Column 5, lines 50-60]. The search range will inherently become narrow as the distance R1 becomes short, and vice-versa. This is an inherent property, as reducing the distance from the current position that points can be included necessarily means narrowing the search range. Additionally, the travel distance limit L is calculated by the control unit from the vehicle travel distance DL, an energy consumption amount Wc (an amount of electric power consumed when the vehicle travels distance DL), and the energy remaining amount Wr. The equation is: L=Wr×DL/Wc=Wr×DL/(Wr′−Wr) [Column 4, lines 30-44]. According to this equation, L will become smaller as the distance the vehicle travels (DL) increases. Since R1=L-a, R1 (the travelable distance) will get smaller as the vehicle travels (as L gets smaller), which reads on the search range becoming narrow as a distance from the current position becomes short. In this case, the predetermined position can either be the vehicle’s destination, or a supply station. FIG. 3 shows this with the distance D between the current vehicle and a supply station (predetermined position) and range L which is the travelable distance, and R1, which is the range of the search radius).
	Kitagawa does not teach:
	wherein
	the search range becomes wide as the distance from the current position becomes short in a region from the predetermined position to the destination.
	However, Laverty teaches:
	wherein
	the search range becomes wide as the distance from the current position becomes short in a region from the predetermined position to the destination (A search method comprising the steps of: searching points of interest specified by a user along a route to a destination within a predetermined search range relative to the route, detecting points of interest located within the predetermined search range, determining if a geographic condition on a specific area on the route exists that enables easy accessibility to points of interest, expanding the search range if the geographic condition enabling the easy accessibility to points of interest exists for the specific area, and detecting points of interest located within the expanded search range [paragraph 20]. In at least one example, the geographic condition is a freeway exit where the route to the destination includes a freeway [paragraph 21], meaning that the geographic condition (predetermined position) can be a position between the current position and the destination. It also logically follows that the search range would be narrow while the vehicle is on the freeway (and thus has limited ability to travel off course) and would widen after the vehicle exits the freeway near the destination. The search ranges in FIG. 3 shown at 113 are formed by the search circles at 135. In the present invention, the expanded search range having a belt like shape is applied to the intersection (predetermined position) along both directions of the cross street by shifting a search circle [paragraph 23]. In at least one embodiment, a user can drive a car on a long trip with the final destination already specified, and during the trip, want to enjoy seeing various places along the calculated route [paragraph 9]. For instance, when the route to the destination includes a freeway, and if a POI is located close to a freeway exit but not within a predetermined search range from the freeway, the present invention can be advantageously implemented to identify such a POI by enlarging the search range at the freeway exits [paragraph 47]. It therefore follows that in at least one embodiment, the search range will become wide when the vehicle is in a region where the distance between the predetermined position to the destination is short).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the search range becomes wide as the distance from the current position becomes short in a region from the predetermined position to the destination as taught by Laverty so as to allow the user to find gas stations as they get off the freeway and closer to their destination, since they will likely be in greater need for refueling as they get closer to the end of their travel route.
	Regarding Claim 7. Kitagawa in combination with Bourque teaches the search system according to claim 1. 
	Kitagawa does not teach:
	wherein the determining unit limits an arrangement of the search range from an entrance of an expressway to an exit of the expressway, of the route.
	However, Laverty teaches:
	wherein the determining unit limits an arrangement of the search range from an entrance of an expressway to an exit of the expressway, of the route (he search method is comprised of the steps of: searching points of interest specified by a user along a route to a destination within a predetermined search range relative to the route, detecting points of interest located within the predetermined search range, determining if a geographic condition on a specific area on the route exists that enables easy accessibility to points of interest, expanding the search range if the geographic condition enabling the easy accessibility to points of interest exists for the specific area, and detecting points of interest located within the expanded search range [paragraph 20]. The geographic condition could be a freeway exit where the route to the destination includes a freeway [paragraph 21]. The system can expand the search route at freeway exits [paragraph 47]. This means that wherein the route is exclusively on the freeway, the search result is limited along the route from the entrance to the freeway to the exit of the freeway).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the determining unit limits an arrangement of the search range from an entrance of an expressway to an exit of the expressway, of the route as taught by Laverty so as to not bother giving the user points of interest that would require the user to get off of the expressway so as to not deviate from the route to the destination.

Claims 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al.  US 11326893 B2 (“Kitagawa”) in view of Bourque et al. US 8600577 B2 (“Bourque”) as applied to claim 1 above, and further in view of England US 10823578 B1 (“England”).
	Regarding Claim 5. Kitagawa in combination with Bourque teaches the search system according to claim 1.
	Kitagawa does not teach:
	further comprising: 
	a second computer configured to extract a recommendation spot from the searched spot, based on a favorite spot for each user, the spot selected by the user, or the spot where the user has visited, wherein 
	the first computer is further configured to output the information on the recommendation spot.
	However, England teaches:
	further comprising: 
	a second computer configured to extract a recommendation spot from the searched spot, based on a favorite spot for each user, the spot selected by the user, or the spot where the user has visited, wherein 
	the first computer is further configured to output the information on the recommendation spot (A recommendation engine that can generate recommendations for providers using navigation information. The recommendations may be based on trends related to specific geographical areas associated with a provider or by comparing attributes of stores at different locations. In another embodiment, the recommendation engine may also retrieve the amount of time that a client device spent at a point of interest and correlate that data with a level of interest of the user at the point of interest [Column 11, lines 15-44]. This reads on extracting a recommendation based on a favorite spot for a user, or a spot where the user has visited. Additionally, the system can receive data from each user of a plurality of users to identify geographical areas in which the users are or have been located [Claim 1], so the system can also extract a recommendation spot from the searched spot based on a favorite spot for each user. FIG. 4B shows such a point of interest displayed to the user according to such a recommendation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with further comprising: a second computer configured to extract a recommendation spot from the searched spot, based on a favorite spot for each user, the spot selected by the user, or the spot where the user has visited, wherein the first computer is further configured to output the information on the recommendation spot as taught by England so as to output locations to the user that are in line with the user’s preferences and previously visited spots.
	Regarding Claim 9. Kitagawa in combination with Bourque teaches the search system according to claim 1.
	Kitagawa does not teach:
	wherein the first computer is further configured to spot information where analysis information and spot position information are associated with one another, the analysis information indicating an analysis result generated by analyzing posting information posted on a social networking service, the spot position information indicating a position of the spot,
	and output the analysis information that satisfies a predetermined condition with respect to the current position when having accepted a provision request for the analysis information.
	However, England teaches:
	wherein the first computer is further configured to spot information where analysis information and spot position information are associated with one another, the analysis information indicating an analysis result generated by analyzing posting information posted on a social networking service, the spot position information indicating a position of the spot (An online system, which can be a social networking system [Column 2, lines 35-47], allows users associated with a user profile to post information to be provided to other users of the online system. Additionally, the action log at 215 of FIG. 2 may be used by the online system to track user actions on the online system. Users may interact with various objects on the online system, including via commenting on posts, sharing links, etc. [Column 5, lines 13-43]. The recommendation engine can generate recommendations for providers using navigation information, including visitation details. The online system can receive visitation details as sensor data from the provider. For example, a clothing retailer has two locations A and B in a warm climate and a cold climate, respectively. The visitation details may indicate acquisitions made by users at the locations. Thus, the online system can use the visitation details to determine conversion rates indicating that at Location B sells more parkas per the same amount of visitors compared to Location A. Based on the conversion rates, the recommendation engine may provide suggestions regarding a more efficient allocation of resources, e.g., moving inventory of the parkas from Location A to Location B [Column 11, lines 25-44]),
	and output the analysis information that satisfies a predetermined condition with respect to the current position when having accepted a provision request for the analysis information (In some embodiments, the online system receives a request, from a provider, to provide one or more content items to one or more users based at least on the navigation information [Column 2, lines 1-6]. Additionally, a content item may include one or more targeting criteria (also referred to as “criteria”) specified by the provider that provided the content item (or related information) to the online system. A provider may want to promote a particular point of interest such as a brick and mortar store to users who are likely to be interested. Thus, the provider may specify targeting criteria associated with the particular point of interest [Column 4, lines 29-46]. The online system 100 may communicate acquisitions and user interests inferred based on the acquisitions to an electronic display for presentation [Column 10, lines 29-38], meaning that the system can output the analysis information that satisfies user criteria in response to a provision request for the analysis information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with wherein the first computer is further configured to spot information where analysis information and spot position information are associated with one another, the analysis information indicating an analysis result generated by analyzing posting information posted on a social networking service, the spot position information indicating a position of the spot, and output the analysis information that satisfies a predetermined condition with respect to the current position when having accepted a provision request for the analysis information as taught by England so as to allow the user to receive feedback from other users through a social network, analyze the input from other users, and acquire information on positions that meet the user’s needs in response to the input from other users.
	Regarding Claim 12. Kitagawa in combination with Bourque teaches the search system according to claim 1. 
	Kitagawa also teaches:
	further comprising a navigation device including a processor, a first display executing display on navigation device including a processor (FIG. 1 shows a schematic configuration of a vehicle display device according to one embodiment. The vehicle display device includes a storage unit for storing map information, and information on a traffic sign, a facility, and the like on a map; a position information acquisition unit for acquiring position information of the vehicle, a control unit for performing predetermined control, based on the information acquired from the storage unit and the position information acquisition unit; and a display capable of displaying the map information acquired from the storage unit [Column 3, lines 27-42]).
	Kitagawa does not teach:
	a second display different from the first display and configure to list in formation on the searched spot transmitted from the first computer.
	However, England teaches:
	a second display different from the first display and configure to list in formation on the searched spot transmitted from the first computer (FIG. 4A is a visual menu of locations associated with a provider. FIG. 4B illustrates an example catchment data display for a selected point of interest, which visibly includes a map).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kitagawa with a second display different from the first display and configure to list formation on the searched spot transmitted from the first computer as taught by England so as to allow the user to see both the map and travel directions and details about the target location at the same time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664